The positions of nurse and of supervising nurse in the department of health of the city of New York are classified as competitive positions in the civil service of the city. The nurses in the department of *Page 255 
health when appointed are assigned to either one of two bureaus, one called the bureau of child hygiene and the other the bureau of preventable diseases. Prior to August, 1917, the custom had grown up in the department of health of assigning some of these nurses in both bureaus to act as supervising nurses, with supervisory powers over the other nurses and a larger salary. Apparently such nurses had been assigned to act as supervising nurses without civil service examination, promotion or otherwise. In August, 1917, the civil service commission announced that it would hold in November, 1917, a competitive examination for promotion to the position of supervising nurse, open to all of the nurses in the department who had served for a year or more.
Subdivision 20 of rule XV of the Municipal Civil Service Rules of the city of New York provides what weights shall be given to the different factors of mental tests and comparative conduct, efficiency and seniority in examinations for promotion. Prior to the examination for supervising nurse it is alleged that it was announced that the various factors in the examination should have, and that they were given, different weights from those required by said rule, although the rule, which had the force of law, was not amended, but it does not appear as a fact that the rule was thus disregarded.
The examination was held on November 27, 1917, and practically all of the nurses in the department took it. The ratings of the candidates in this examination on the subject of experience were made, in part at least, on records kept by some of the acting supervising nurses who were also candidates in the same examination, but not in contemplation of such examination. After the examination had been held, but before the eligible list had been established, complaints were made and defendants made an investigation, but afterwards the eligible list was established on March 4, 1918, divided into two parts, one for *Page 256 
the bureau of child hygiene and the other for the bureau of preventable diseases. Thereafter, on April 6, 1918, after further complaints, the defendants made another investigation, in which the facts were gone into more fully, and an alleged conspiracy was discovered by which a nurse who was not among the first three on the list was given an opportunity to be appointed by waivers or withdrawals of those who stood ahead of her on the list. As the result of this investigation defendants found "that gross irregularities were permitted to creep into the matter of this examination," and that "because of said irregularities, the results of said examination do not meet the requirements of the constitution, the civil service law of the State, or of the rules and regulations of the municipal civil service commission of the city of New York, adopted in accordance therewith," and thereupon the commission on April 6, 1918, "Resolved, That the promotion eligible lists of supervising nurses for the bureaus of child hygiene and preventable diseases, department of health, promulgated March 4th, be and they are hereby cancelled."
On May 15, 1918, the defendants ordered a new promotion examination for supervising nurse, and notified the nurses that such examination would be held in June, 1918.
Thereupon the relator, who was number fourteen on the list entitled bureau of child hygiene, and who if the lists were merged into one list would be twenty-third on the merged list, commenced this proceeding, in substance asking that a writ of mandamus issue requiring the defendants, as the civil service commission of the city of New York, to reinstate the old eligible lists for promotion to the position of supervising nurse in the department of health which they had theretofore canceled, and to merge the same into one list. Thereafter the Supreme Court, at Special Term, granted the relief asked for on the ground that the commission had no power *Page 257 
to set aside the eligible list, and, if it had the power, was not justified on the facts in taking such action.
On appeal by the defendants to the Appellate Division, the final order made below was affirmed by a divided court on the ground that the commission, being a body of limited jurisdiction, was functus officio and had no power to revoke a list which it had once promulgated.
That the establishment of an illegal list sanctifies it in the presence of its own creator seems an impotent conclusion. The determination of the civil service commission was neither judicial nor quasi-judicial in its character and the commission was not bound by the rule that functions of inferior judicial tribunal or of quasi-judicial officers terminate with the entry of judgment and may not afterwards be altered or varied in any respect by the tribunal itself. For a short period of time it was held that the civil service commission acted quasi-judicially (People ex rel. Sims v. Collier, 175 N.Y. 196), but this court candidly retracted the views expressed in the Sims case in People ex rel. Schau v. McWilliams (185 N.Y. 92), where it was held that the ordinary determinations of the commission, although involving the exercise of judgment, are neither judicial nor quasi-judicial, for the reason that they are not based on a trial or judicial hearing before the commission which may be reviewed by certiorari. In Matter of Simons v. McGuire
(204 N.Y. 253, 257), WERNER, J., said: "The trend of the earlier cases reached its logical culmination in People ex rel. Sims v.Collier (175 N.Y. 196), where it was held that the duty of classification under the Civil Service Law was quasi judicial in its nature and was, therefore, not reviewable by mandamus but by certiorari as in other cases involving judicial functions. This was in 1903. Three years of experience under that decision demonstrated that this court had in effect assumed the functions of the civil service commissioners, for every *Page 258 
challenged decision of these officers was brought to this court as a question of law. The case of People ex rel. Schau v.McWilliams (185 N.Y. 92), which came to us in 1906, very pointedly presented the unfortunate tendencies of our decision in the Sims case, and after mature deliberation we decided to retract our earlier views and held that the determination of a civil service commission in classifying positions in the public service, although involving the exercise of judgment anddiscretion, is more of a legislative or executive character thanjudicial or quasi judicial."
The commission proceeded with judicial forms to investigate the charges that the examination for supervising nurse was irregular, but there was no trial or judicial hearing before the commission. Its action is sought to be reviewed, not by certiorari, which is appropriate to the review of a judicial act, but by mandamus which is appropriate to the review of administrative acts. The rule which forbids the re-opening of a matter once judicially determined by a competent inferior tribunal does not apply. As was said in People ex rel. Hotchkiss v. Bd. Supervisors BroomeCo. (65 N.Y. 222, 225): "There is no substantial reason for hampering such a body, in its power to correct its own errors and to do right, by applying to it the technical rules which pertain to Justices' Courts, and other inferior judicial tribunal, supposed to proceed according to the course of the common law, and whose mere errors can only be corrected by a direct proceeding in review."
Neither does the general rule apply that non-judicial officers of a special and limited jurisdiction, having power to do a certain act, may not vacate their own orders. (People ex rel.Hotchkiss v. Bd. Supervisors, supra, p. 227; People ex rel.Chase v. Wemple, 144 N.Y. 478, 482.) The action of the commission, had with due deliberation, upon such a matter as the establishment of an eligible list, should, for obvious reasons, be regarded as a finality, but the commission's authority thereon does not wholly cease. *Page 259 
It certifies names therefrom for appointment. Error may be corrected by setting it aside if it was the result of illegality, irregularity in vital matters, or fraud. The commission may not act arbitrarily. Public officers or agents who exercise judgment and discretion in the performance of their duties may not revoke their determinations nor review their own orders once properly and finally made, however much they may have erred in judgment on the facts, even though injustice is the result. A mere change of mind is insufficient. Further action must, where power is not entirely spent, be for cause, with good reasons and proper motives for the correction of improper action. The commission has life and power to vacate a list which has no legal virtue whatsoever.
It is impossible to say that the action of the commission in annulling the eligible list in the case before us was due to anything more serious than a response to criticism of the rating of the contestants and dissatisfaction with an attempted juggling with the list after it had been established, whereby, through waivers obtained from those at the head of the list, candidates were pushed up where they would be certified for appointment in advance of their turn. The dissatisfaction thus expressed does not appear to be due to any illegal action of the commission. Correction of the abuse of waivers — an abuse which may result in the entire thwarting of the merit system through official pressure upon candidates to yield their prior claims to certification to one more favored by the appointing power — must be sought elsewhere. The commission may not decide for itself, for the purpose of vacating an eligible list, that "gross irregularities were permitted to creep into the matter of the examination." Where no such irregularities appear, the declaration of the commission that they exist does not create them. Here we have no proof that ratings were made contrary to the rule which fixed the relative weights of mental tests and experience, but only a hearsay charge to that effect. *Page 260 
The incident that some efficiency records were kept by nurses who afterwards entered the examination, while not commendable, was not, under the circumstances, a serious irregularity, nor one which resulted in an improper rating of any candidate. The clear legal duty of the commission, having once established the list, was to continue it in existence as a single list for the period fixed by law, or by rule having the force of law.
The order appealed from should, therefore, be affirmed, with costs.
HISCOCK, Ch. J., CHASE, HOGAN, CARDOZO, McLAUGHLIN and ANDREWS, JJ., concur.
Order affirmed.